57 F.3d 1067NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Alfred J. VINCENT, M.D.;  Ngaire Evelyn Vincent, Plaintiffs-Appellants,v.C & P TELEPHONE COMPANY;  Thomas Lightner, Marshall CountySheriff;  David Ealy, Marshall County CircuitClerk, Defendants-Appellees.
No. 94-2624.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 13, 1995.

Alfred J. Vincent, Ngaire Evelyn Vincent, Appellants Pro Se.  John Lyle Allen, Bachmann, Hess, Bachmann & Garden, Wheeling, WV;  Sara Jane Anderson, Dickie, Mccamey & Chilcote, Wheeling, WV, for Appellees.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER,* Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's order denying relief on their 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  This action is an attempt to resubmit claims to a federal court that were decided in an earlier state court action or that should have been brought in that action.  The district court was without jurisdiction over the former, Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 17-18 (1987), and the latter were barred by the doctrine of res judicata, Haring v. Prosise, 426 U.S. 306, 313 (1983);  Sattler v. Bailey, 400 S.E.2d 220, 225 (W. Va.1990).  We deny Appellant's motion for a stay pending appeal and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 Senior Judge Butzner did not participate in consideration of this case.  The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. Sec. 46(d)